Citation Nr: 0405008	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  97-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes, to 
include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for vascular disease, 
to include as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for residuals of a hip 
fracture.  

5.  Entitlement to service connection for a cerebrovascular 
accident, to include as due to exposure to ionizing 
radiation.  

6.  Entitlement to service connection for residuals of a toe 
fracture.  

7.  Entitlement to service connection for residuals of an 
ankle fracture.  

8.  Entitlement to service connection for osteoporosis, to 
include as due to exposure to ionizing radiation.  

9.  Entitlement to service connection for dermatitis, to 
include as due to exposure to ionizing radiation.  

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

11.  Entitlement to an increased (compensable) rating for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Gary J. Pieples, Attorney at 
Law, Legal Aid Society of Greater 
Cincinnati


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A March 1999 Board decision denied the veteran's claims as 
not well grounded and the veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2000, a Court order vacated the March 
1999 Board decision, due to the enactment of the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) in November 2000.  The Court order remanded 
the issues to the Board for readjudication on the merits, 
including any development necessary to comply with the notice 
and assistance provisions of the new law.  

In June 2001 the Board remanded the veteran's claims to the 
RO as instructed by the December 2000 Court order.  In a 
subsequent decision in October 2002, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating.  The RO also issued a statement of the case to the 
veteran in August 2003 addressing the issue of service 
connection for PTSD.  The veteran filed his notice of 
disagreement with the noncompensable rating for hearing loss 
in November 2002 and the RO issued a statement of the case in 
June 2003.  The veteran submitted his substantive appeal 
directly to the Board in October 2003 as to the issues of 
service connection for PTSD and the rating of his service-
connected hearing loss.  Those issues are now in appellate 
status.  


REMAND

On a VA Form 9, received by the Board in October 2003, the 
veteran checked he wanted a hearing before the BVA in 
Washington.  Associated with this document was a VA hearing 
clarification form, wherein the veteran checked he first 
wanted a local hearing with a Cleveland Regional Office 
Decision Review Officer (DRO) followed by a hearing before 
BVA in Washington.  Since the veteran has specifically 
indicated he wants a hearing before a DRO, no further 
clarification is indicated, and the case must be remanded to 
schedule the requested local hearing before scheduling the 
Board hearing.   

Given that the veteran's claim is being remanded for the 
above noted hearing, the RO should review the claims file and 
ensure that all notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 C.F.R. §§ 3.159, 
3.326 (2003).

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a 
hearing before appropriate regional 
office personnel at the RO.

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished with a supplemental statement of the case 
and afforded an appropriate opportunity to respond.  Then, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


